UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1675



JOHN PAUL TURNER, a/k/a Pops,

                Plaintiff - Appellant,

          v.


AUGUSTA COUNTY CIRCUIT COURT, et al.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00351-sgw)


Submitted:   July 15, 2008                 Decided:   August 13, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Turner appeals the district court’s orders: (1)

granting his request to proceed in forma pauperis but dismissing

the case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2000); and (2) denying his motion for reconsideration.              We have

reviewed   the   record   and   find   that   this   appeal   is   frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.    Turner v. Augusta County Circuit Court, No. 7:08-

cv-00351-sgw (W.D. Va. June 2 & 6, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED




                                   - 2 -